 



Exhibit 10.1
March 12, 2008
Martin J. Sullivan,
American International Group, Inc.,
70 Pine Street,
New York, New York 10270.
     Re: Employment Agreement
Martin:
     We write to confirm the agreements we have reached regarding the
continuation of your employment agreement with American International Group,
Inc. (“AIG”).
     As you know, AIG has not historically entered into employment agreements,
although we did so in connection with your promotion to President and Chief
Executive Officer. We believe that it is appropriate at this time to extend your
employment agreement, including the non-competition and non-solicitation
protections that you agreed to provide AIG, for an additional year. If you agree
that this letter appropriately represents our understanding, please sign and
return this letter, which will become a binding agreement on our receipt.
1. Extension of Term
     Section 1 of your Employment Agreement, dated June 27, 2005, with AIG (your
“Employment Agreement”) is modified to provide that your Employment Term will
end on March 13, 2009.
2. Non-Variable Compensation
     Section 3(b) of your Employment Agreement is supplemented to provide that
the obligation to pay you the non-variable compensation set forth therein will
continue for 2008.
3. 2008 Target Bonus
     Section 4(b) of your Employment Agreement is supplemented to add that, for
2008, we will evaluate your bonus around a target amount of $8,000,000 and your
actual bonus would be expected to be within a range of the target amount
previously established by the Compensation Committee. In addition, your target
and range will not be reduced below these levels for 2009. Of course, your
actual bonus will continue to be determined in the sole discretion of the
Compensation Committee.

 



--------------------------------------------------------------------------------



 



4. Long-Term Incentive and Equity-Based Awards
     Section 5(a) of your Employment Agreement is supplemented to provide that,
during your Employment Term, you will be eligible to participate in any
long-term incentive or equity-based compensation plans maintained by the Company
for senior executives as determined by the Compensation Committee and, with
respect to 2008, based on the targets and ranges previously established by the
Compensation Committee. Of course, your actual long-term incentive and
equity-based awards will continue to be determined in the sole discretion of the
Compensation Committee.
5. No Participation in Executive Severance Plan
     You agree that you will not participate in AIG’s Executive Severance Plan
(as implemented at the time of this letter, the “Executive Severance Plan”)
during your Employment Term. However, if you are entitled to benefits under
Section 9(c) of your Employment Agreement, you will also be entitled to the
continued vesting of certain long-term incentive and equity-based awards as set
forth in Section IV.C of the Executive Severance Plan (based on the “Severance
Period” that would be applicable to you under the Executive Severance Plan).
6. Compliance with Section 409A
     Your Employment Agreement and this letter are intended to, and will be
interpreted, administered, and construed to, comply with the substantive
requirements of Section 409A of the Internal Revenue Code (including any
regulations and other administrative guidance thereunder, “Section 409A”). In
particular, each payment under your Employment Agreement or this letter,
including, without limitation, any Severance Installments, will be treated as a
separate payment for purposes of Section 409A to the fullest extent permitted
thereunder.
     Following the execution of your Employment Agreement, there have been
significant developments in the interpretation of Section 409A. You and we
recognize that your Employment Agreement will need to be amended before the end
of this year to comply with the formal requirements of Section 409A. You and we
agree to work together promptly and in good faith to adopt any required
amendments, in a manner that attempts to maintain the economics of your
Employment Agreement.
7. General Provisions
     This letter extends the term of, and supplements and amends, your
Employment Agreement. Except as expressly modified by this letter, the terms of
your Employment Agreement will remain in effect for the duration of your
Employment Term (as modified by this letter). Capitalized terms used in this
letter that are not defined in this letter have the meanings as used or defined
in your Employment Agreement.
     Section 15 of your Employment Agreement will apply to this letter as if
incorporated herein in its entirety (substituting references to “this Agreement”
with

-2-



--------------------------------------------------------------------------------



 



references to “this letter”), except that Section 15(d) of your Employment
Agreement will apply to this letter substituting references to “this Agreement”
with references to “your Employment Agreement, as extended, supplemented and
amended by this letter” and, for purposes of the last sentence of Section 15(d),
Section 5 of this letter will survive the termination of your employment.
* * *
     The Company appreciates your efforts and contributions as President and
Chief Executive Officer over the past three years. We look forward to your
continued leadership.
     Very truly yours,

            AMERICAN INTERNATIONAL GROUP, INC.
      By:   /s/ Andrew J. Kaslow         Andrew J. Kaslow        Senior Vice
President and
Chief Human Resources Officer     

Accepted and agreed:

            /s/ Martin J. Sullivan    March 13, 2008  Martin J. Sullivan       
   

-3-